         Case 1:19-cv-03786-WHP Document 49 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
 CLARENCE BOWEN ALLEN, et al.,                      :
                                                    :
                         Plaintiffs                 :
                                                    :          19cv3786
                 -against-                          :
                                                    :          ORDER
 THE CITY OF NEW YORK, et al.,                      :
                                                    :
                         Defendants.                :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Having reviewed the parties’ joint letter, (ECF No. 48), this Court directs the

parties to submit a joint letter addressing how they would like this case to proceed by January 8,

2021.



Dated: December 2, 2020
       New York, New York
